542 F.2d 650
Margaret S. RODRIGUEZ, Plaintiff-Appellant,v.Donald E. RITCHEY et al., Defendants-Appellees.
No. 75-1362.
United States Court of Appeals,Fifth Circuit.
Nov. 3, 1976.

Robert W. Knight, Tampa, Fla., for plaintiff-appellant.
Claude H. Tison, Jr., Asst. U. S. Atty., Tampa, Fla., Robert E. Kopp, Barbara L. Herwig, Attys., Appellate Section, Civil Div., Dept. of Justice, Washington, D. C., for defendants-appellees.
Before BROWN, Chief Judge, WISDOM, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.*

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case heard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Due to illness Judge Thornberry did not participate in this decision